McKAY, Circuit Judge,
dissenting:
The appellant, Darin Gray Arnold, filed an action under 42 U.S.C. § 1983 (1988) in the United States District Court for the Western District of Oklahoma seeking relief for alleged deprivations of his constitutional rights. The appellant has named *764eight defendants. Six of them appear to be officials at the Jess Dunn Correctional Center at Taft, Oklahoma, where the appellant is an inmate. The other two are officials with the Oklahoma Department of Corrections, located in Oklahoma City, Oklahoma. Taft is located in the Eastern District of Oklahoma, while Oklahoma City is in the Western District, where this suit was filed.
The appellant complains that his due process rights were violated by certain disciplinary procedures initiated against him by prison officials. All of the procedures were conducted by officials at Taft, except that the decisions of the prison officials were reviewed and affirmed by an official at the Department of Corrections as part of the administrative appeal process. The appellant also alleges that the Oklahoma Department of Corrections regulation which he was found to have violated is unconstitutionally vague. Finally, the appellant alleges that the prison warden has denied the appellant's request to marry, in violation of the prison rules and regulations.
The district court determined that the Western District of Oklahoma was not a proper venue for this action, and therefore dismissed it without prejudice. The district court held that the applicable venue provision is 28 U.S.C. § 1391(b) (1988), which states: “A civil action wherein jurisdiction is not founded solely on diversity of citizenship may be brought only in the judicial district where all defendants reside or in which the claim arose, except as otherwise provided by law.” There can be no doubt that under traditional jurisprudence this case arose in the Eastern District of Oklahoma.
The appellant now challenges the dismissal, arguing that, because two of the eight named defendants are residents of the Western District of Oklahoma, venue is proper in that district under 28 U.S.C. § 1392(a) (1988). That provision states: “Any civil action, not of a local nature, against defendants residing in different districts in the same State, may be brought in any of such districts.” (Emphasis added.)
I do not disagree with the court that the interpretation of 28 U.S.C. § 1392(a) (1988) is a matter of federal law. The centerpiece of the dispute is the language in that rule, “not of a local nature.” This dispute need be of no great consequence in this circuit because it could arise only in the state of Oklahoma but not in any other equally large states within the circuit. Furthermore, I have no doubt that the court could have transferred this case to the Eastern District of Oklahoma pursuant to 28 U.S.C. § 1404 even if the courts’ view of section 1392(a) were correct. See Starnes v. McGuire, 512 F.2d 918, 927-28 (1974) (transporting prisoners across long distances normally will justify transfer of a petition filed in one district to the district where the prisoner is confined). Moreover, if I perceived that my view of the proper interpretation of the “local nature” language would have any substantial effect of burdening the filing of civil rights’ suits, I would apply that overriding policy to the views here expressed. The dispute is simply whether in multi-federal district states the language “of a local nature” applies only to real property disputes or does it look more broadly to other aspects of state law.
While interpretation of this federal venue statute clearly is a matter of federal law, its very language — “local nature” — looks to the state and its body of law for guidance in its interpretation. Because the rule itself dictates that federal courts look to the state in the first instance to determine whether the matter is “of a local nature,” I would look there first; and if the state makes the action local in nature, I would reject that state policy only if it conflicted with some other overriding federal interest. In this case I am not persuaded that the majority has raised a concern which would cause me to override the particular state law in this case. Oklahoma has a statute which declares, “Actions for the following causes must be brought in the county where the cause or some part thereof arose: ... an action against a public officer for an act done by him in virtue or under color, of his office, or for neglect of his official duties.” Okla.Stat.Ann. tit. 12, *765§ 133 (West 1988). This statute has been interpreted by the Oklahoma Supreme Court as follows:
“The evident purpose of the statute is to confine actions on account of the conduct of officers to the county or counties in which the act or acts of the officer were done ... By it proceedings against public officers for official acts are referred to the courts of the county where the acts are done. It is an expression of the purpose of the Legislature to localize suits against officers. It relieves them from the necessity of deciding between the conflicting orders of courts of different counties. They are amenable only to the courts of the county in which they are acting.”
Grand River Dam Authority v. State, 645 P.2d 1011, 1013-14 (Okla.1982) (quoting Oklahoma Ordnance Works Auth. v. District Court of Wagoner County, 613 P.2d 746, 715 (Okla.1980) (emphasis in original)).
I find nothing in the Oklahoma law or its probable impact on section 1983 actions which persuades. me that the decision of the Oklahoma legislature to localize actions like the one before us is antithetical to the purpose of section 1392(a) or to section 1983. Section 1392(a) is limited to actions that are internal to the boundaries of one state. Thus, I would follow the mandate of section 1392(a) and look at local law in determining whether the exception to the rule should be applied. In this case, it leads me to conclude that the action was properly ordered dismissed because it was improperly filed in the Western District of Oklahoma.